Citation Nr: 1244116	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  04-37 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a compensable initial evaluation for hemorrhoids.

2.  Entitlement to a compensable initial evaluation for plantar fasciitis.

3.  Entitlement to service connection for a bilateral Achilles tendonitis disability.

4.  Entitlement to service connection for a bilateral ankle disability (other than Achilles tendonitis).

5.  Entitlement to service connection for a left hand disability.

6.  Entitlement to service connection for a left foot and toe disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to December 2000, with additional Army Reserve service prior to that time.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2002 rating decision of the Department of Veterans Affairs (VA) regional office (RO) located in St. Petersburg, Florida.  During the course of the appeal, jurisdiction was transferred to Montgomery, Alabama.

The Board notes that the Veteran filed a claim for service connection for "Achilles tendonitis in both ankles," which issue the RO characterized as for service connection for a bilateral ankle disability.  In light of various statements made by the Veteran in this matter, including at the Board hearing, see also March 2011 statement, and in light of the medical evidence of record, however, it is clear that the Veteran intended to claim service connection for both bilateral Achilles tendonitis as well as for a bilateral ankle disability involving instability.  The Board notes that the Veteran testified regarding his claimed ankle instability, the June 2004 VA examination report addressed claimed ankle instability and a history of sprains, and the more recent April 2011 VA examination addressed both Achilles tendonitis as well as the claims ankle instability.  Based thereon, the Board has bifurcated the issue on appeal as for two separate claims - one for service connection for bilateral Achilles tendonitis, which is granted herein in light of the April 2011 VA examiner's opinion, discussed below, and a separate claim for a bilateral ankle disability, which is remanded herein for further development, consistent with the Board's prior February 2011 remand.  The Board emphasizes that this bifurcation of the issue on appeal will not prejudice the Veteran, as service connection is being granted herein for Achilles tendonitis, and the issue of service connection for a bilateral ankle disability is being remanded for further development such that no decision on that matter is being rendered at this juncture, and the Veteran is free to submit further evidence in support of his appeal.

In February 2010, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing at the RO located in Montgomery, Alabama.  A transcript of the proceeding has been associated with the claims file.  

In February 2011, the Board remanded the Veteran's claims for further development.  With one exception, addressed in the Remand section of this decision, such development has been completed and associated with the claims file, and these matters are returned to the Board for further review.

The issues of entitlement to service connection for a bilateral ankle disability and for service connection for a left hand disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's internal and external hemorrhoids are manifested by not more than mild to moderate symptoms; the hemorrhoids have not been large or thrombotic, irreducible with excessive redundant tissue or evidencing frequent recurrences; and persistent bleeding with anemia or anal fissures has not been present.

2.  The Veteran's plantar fasciitis is manifested by intermittent symptoms primarily in the morning, which are relieved by built-up shoe or arch support, but include pain on use when running for exercise; there is no evidence of severe symptoms, including objective evidence of marked deformity, swelling, or characteristic callosities.

3.  The weight of the competent evidence is in relative equipoise on the question of whether the Veteran had a bilateral Achilles tendonitis disability during the period on appeal that is casually or etiologically related to a disease, injury, or incident in service.

4.  The Veteran's residuals, left great toe extensor hallucis longus (EHL) laceration, including a scar and limitation of dorsiflexion of the great toe, have been shown to be casually or etiologically related to a disease, injury, or incident in service.


CONCLUSIONS OF LAW

1.  The criteria for a compensable initial rating for hemorrhoids have not been met.  38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7336 (2012).

2.  Throughout the appeal, the criteria for a 10 percent rating for plantar fasciitis have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5276 (2012).

3.  Resolving doubt in favor of the Veteran, the Veteran had a bilateral Achilles tendonitis disability during the period on appeal that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.157(b), 3.303 (2012).

4.  The Veteran's residuals of a left great toe EHL laceration injury, including a scar and limitation of dorsiflexion of the great toe, were incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Service connection for bilateral Achilles tendonitis and for a left foot/toe disability are granted herein, as explained below.  As such, the Board finds that any error under the VCAA with regard to these claims is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With regard to the Veteran's claims for higher initial evaluations for hemorrhoids and plantar fasciitis, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.326(a) (2012).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is generally required to "notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided . . . that is necessary to substantiate the claim."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2012).  As part of that notice, VA must "indicate which portion of that information and evidence, if any, is to be provided by the claimant and which portion, if any, the Secretary . . will attempt to obtain on behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2012).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Where service connection has been granted and the initial rating has been assigned, the claim of service connection has been more than substantiated, as it has been proven.  As such, 38 U.S.C.A. § 5103(a) notice is no longer required because the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, any defect as to 38 U.S.C.A. § 5103(a) notice is nonprejudicial.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).

The Board also concludes that VA's duty to assist has been satisfied.  The Veteran's service treatment records and post-service outpatient records are all in the claims file.  In this regard, the Board acknowledges that the Veteran testified at the Board hearing that an "endoscopy" performed prior to the June 2004 hemorrhoids VA examination revealed internal hemorrhoids, and that the June 2004 VA examination report itself reflects that the Veteran had undergone an endoscopy (no date was noted) that revealed internal hemorrhoids with some bleeding.  Therefore, the Board remanded the Veteran's claim so that, among other things, a copy of any outstanding endoscopy relating to the Veteran's claim could be associated with the claims file.  Subsequently, the RO performed additional development in order to obtain a copy of any such missing record, including by sending a February 2011 letter to the Veteran requesting that he submit a copy of any endoscopy record in his possession.  In response, the Veteran clarified in a March 2011 letter that he never underwent any endoscopy, but rather, he underwent a colonoscopy in 2003.  In that regard, the Board notes that having reviewed a February 2003 outpatient colonoscopy report in the claims file, which reflects findings of internal hemorrhoids with some bleeding, the Board finds that it is clear that the June 2004 VA examiner and the Veteran were, in fact, referencing this particular colonoscopy record, and that there is no outstanding endoscopy record for VA to obtain.  Likewise, the RO prepared an August 2012 memorandum finding the references record was in fact the colonoscopy record already in the claims file.  Therefore, the Board finds that there has been substantial compliance with the Board's remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998).

In addition, the Board acknowledges that in following up with the Veteran after the February 2011 Board remand regarding the endoscopy, the RO provided the Veteran with another opportunity to identify any outstanding treatment records for VA to obtain relating to his claim.  The Veteran then submitted Forms 21-4142s identifying service treatment records from the Evans Army Hospital in Colorado, the Gorgas Hospital (GAH) in Panama, and the Naval Medical Center in Portsmouth, VA.  The RO performed considerable development to obtain these records, which were ultimately found to be already of record in the claims file or otherwise unavailable.  See Memorandum, August 2012; Reply, NPRC December 2011.  The Board notes as well that the service treatment records in the claims file do include records from all three of these facilities, which the Veteran likewise conceded in an August 2012 statement.  

VA's duty to assist includes the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991). Where the evidence of record does not reflect the current state of a veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991); 38 C.F.R. § 3.327(a) (2012).

With regard to his claims for higher initial evaluations for his service-connected hemorrhoids and plantar fasciitis, the Board notes that in February 2011, the Board remanded the Veteran's claim so that, among other things, the Veteran would be afforded a new VA examination relating to his hemorrhoid rating claim (because, among other things, a June 2004 VA examination relating to his hemorrhoids claim was essentially limited to one paragraph), and so that he could be provided with a VA examination relating to his plantar fasciitis rating claim.  Pursuant to the Board's remand directives, the Veteran was provided with a VA examination in April 2011 relating to his plantar fasciitis rating claim, and in September 2012 relating to his hemorrhoid rating claim (the Board also acknowledges very brief notations in the April 2011 VA examiner's report relating to the Veteran's hemorrhoids).  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's hemorrhoids or plantar fasciitis since the time of the last VA examination.  See 38 C.F.R. § 3.327(a) (2012).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted. VAOPGCPREC 11-95.  The Board finds the April 2011 and September 2012 VA examinations to be thorough and adequate upon which to base a decision with regard to the Veteran's claims.  The VA examiners personally interviewed and examined the Veteran and provided the information necessary to evaluate the Veteran's hemorrhoid and plantar fasciitis disabilities under the applicable rating criteria.  Therefore, the Board finds that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports a claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hemorrhoids

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2012).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).  Any reasonable doubt regarding the degree of disability will be resolved in favor of a veteran.  38 C.F.R. § 4.3 (2012).

A veteran's entire history is reviewed when making a disability determination.  38 C.F.R. § 4.1 (2012).  When a veteran timely appeals an initial rating for a service-connected disability within one year of the rating decision, VA must consider whether the veteran is entitled to "staged" ratings to compensate him for periods of time since the filing of his claim when his disability may have been more severe than others.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran's hemorrhoids are currently assigned a noncompensable disability evaluation under Diagnostic Code 7336, effective January 1, 2001.  See 38 C.F.R. § 4.114 (2012).  The Veteran seeks a compensable initial rating.

Diagnostic Code 7336 provides a noncompensable rating for mild or moderate hemorrhoids; a 10 percent rating for large or thrombic hemorrhoids that are irreducible with excessive redundant tissue, and evidencing frequent occurrences; and a 20 percent rating for hemorrhoids with persistent bleeding and with secondary anemia or with fissures.

A February 2003 outpatient colonoscopy report reflects that some "small to moderate-sized" internal hemorrhoids were noted, and that a diagnosis of a bright red blood per rectum secondary to internal hemorrhoids was recorded (and an otherwise normal colonoscopic examination).

The Veteran was provided with a VA examination in June 2004, albeit it is brief.  The VA examiner noted that a colonoscopy (dated February 2003, and noted as an "endoscopy" in error) showed internal hemorrhoids with some bleeding.  No significant external hemorrhoids were noted.  It was noted that the Veteran uses over the counter medications, he had no loss of sphincter control, and no other problems associated with his hemorrhoids such as leakage.  On examination, there were no obvious hemorrhoids.  They were noted as all internal with no bleeding.  A diagnosis of internal hemorrhoids was recorded.

As noted in the VCAA section above, due to the brevity of the June 2004 VA examination, the Board remanded the Veteran's claim so that he could be provided with a new VA examination.  An April 2011 VA examination report again similarly is brief with regard to the Veteran's hemorrhoids.  The examiner noted that the colonoscopy (February 2003) revealed internal hemorrhoids, and bleeding and thrombosis was noted as occurring twice per week and requiring changing of underwear and showering frequently.

Another VA examination was provided relating to the Veteran's claim in September 2012.  The September 2012 VA examination report reflects that a diagnosis of internal hemorrhoids was recorded.  The examiner noted that since the April 2011 VA examination, the Veteran reported that internal hemorrhoids caused blood in his stool three out of 10 days and with wiping.  He reported sometimes having to change his underwear, but that he was not currently receiving any treatment.  The examiner opined that the Veteran's hemorrhoids are mild to moderate, and not large or thrombotic, irreducible, with excessive redundant tissue evidencing frequent recurrences.  A rectal examination was noted as normal with no external hemorrhoids, anal fissures, or other abnormalities.  The examiner further opined that the Veteran's hemorrhoids did not affect his ability to work.  

At no point during the appeal period has the evidence shown large thrombotic, irreducible hemorrhoids with excessive redundant tissue, evidencing frequent recurrences.  The February 2003 colonoscopy report noted that the Veteran's internal hemorrhoids are small to moderate-sized.  The June 2004 VA examiner noted the Veteran had no problems associated with his hemorrhoids, such as leakage.  The September 2012 VA examiner noted the Veteran's hemorrhoids are mild to moderate.  The Board notes that the current noncompensable rating is specifically for mild to moderate symptomatology.  

The Board acknowledges that the April 2011 VA examiner's discussion noted that the Veteran's hemorrhoids are "thrombotic" and bleed twice per week requiring changing his underwear and showering frequently.  At the same time, however, the examiner did not find them to be irreducible and with redundant tissue as contemplated by the higher, 10 percent rating criteria under Diagnostic Code 7336.  Moreover, at the Board hearing, the Veteran testified that he only experienced leakage about once every two or three weeks.  No other records referencing the hemorrhoids indicate thrombosis, which is a technical medical term addressing a specific health status.  The Board finds that when viewed in light of all of the evidence, the level of disability is more consistent with the findings of the September 2012 VA examiner who opined that the Veteran's symptomatology was only mild to moderate as well as the notation in the February 2003 colonoscopy report that the Veteran's hemorrhoids are small to moderate in size.  The Board also acknowledges that the Veteran testified that he experiences painful external hemorrhoids about once or twice per year.  In that regard, the Board notes that Diagnostic Code 7336 pertains to both internal and external hemorrhoids, such that the fact that the Veteran has external hemorrhoids in and of itself does not entitle him to a higher rating.  The Board further notes again that, as noted by the September 2012 VA examiner, the Veteran has not been receiving any treatment.  Therefore, the Board finds that the Veteran's overall disability picture more nearly approximates the currently assigned noncompensable rating for mild to moderate symptomatology.

The Board has reviewed the remaining diagnostic codes relating to disabilities or diseases of the digestive system, but finds that they are inapplicable in this case.  See 38 C.F.R. § 4.114, Diagnostic Codes 7200-7354 (2012). 

In summary, for the reasons explained above, the Board finds that a preponderance of the evidence is against granting entitlement to a compensable rating for the Veteran's hemorrhoids.  There is not an approximate balance of evidence.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz, 274 F.3d at 1365.

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to VA regulations, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2012).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the Board finds that the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's hemorrhoids is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Particularly, he has internal and external hemorrhoids with symptoms specifically contemplated by criteria in the schedule.  As such, extraschedular rating is not appropriate.

The Board has also considered whether staged ratings are necessary during the appeal period.  However, based on the facts found, the current noncompensable rating is appropriate for the entire period.  See Fenderson v. West, supra.

The Board finds that the preponderance of the evidence is against the Veteran's claim; therefore, the benefit of the doubt provision does not apply.

Plantar Fasciitis

The Veteran's plantar fasciitis is currently assigned a noncompensable initial rating under Diagnostic Code 5276, effective January 1, 2001.   See 38 C.F.R. § 4.71a (2012).  The Veteran seeks a compensable rating.

The Board acknowledges that this DC rates the disability of acquired flatfoot, which is different from the Veteran's service-connected disability of plantar fasciitis.  However, plantar fasciitis is not a listed disability in the rating schedule.  When an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2012).  

DC 5276 provides ratings as follows:  noncompensable (zero percent) for mild symptoms relieved by built-up shoe or arch support; 10 percent for moderate, with the weight-bearing line over or medial to the great toe, inward bowing of the tendo Achillis, and pain on manipulation and use of the feet, bilateral or unilateral; 20 percent (bilateral, 30 percent) for severe, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities; and 30 percent (bilateral, 50 percent) for pronounced, with marked pronation, extreme tenderness of plantar surfaces of the feet, and marked inward displacement and severe spasm of the tendo Achillis on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a (2012).

The April 2011 VA examination report reflects that the examiner opined that there was no evidence of plantar fasciitis and that it had resolved.  No painful motion, edema, weakness, instability, or tenderness was found on examination, including no plantar tenderness.  Also, there was no objective evidence of weight bearing or pain with manipulation of the feet.

In his testimony before the undersigned, the Veteran reported experiencing pain on use of his feet in the particular situations of when he first gets out of bed in the morning, and also when running for exercise.  While his symptoms do not meet any of the other criteria for the 10 percent rating (such as weight-bearing line over or medial to the great toe, inward bowing of the tendo Achillis), such pain is contemplated at the higher, 10 percent level.  For this reason, the Board finds that the 10 percent rating is warranted.

The Board acknowledges several outpatient treatment records from the Naval Hospital in Pensacola, Florida dated from the time of separation to August 2012 in the claims file.  While these records do note plantar fasciitis, see, e.g., March 2010, they do not, however, reflect findings of severe symptoms, including objective evidence of marked deformity, swelling, or characteristic callosities, so as to meet the criteria for the higher, 20 percent rating.

The Board has also considered whether the Veteran would be entitled to a higher rating under any other diagnostic code, including Diagnostic Codes 5278 (claw foot), 5283 (malunion or nonunion of tarsal or metatarsal bones), and 5284 (other foot injuries).  However, there is no medical evidence of claw foot, malunion/nonunion of the tarsal or metatarsal bones, or a moderate foot injury (aside from the left great toe tendon laceration addressed in the service connection claim discussion below), such that these codes are not for application.

The Board has considered whether an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2012).  With respect to the first prong of Thun, however, the Board finds that the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's plantar fasciitis is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As such, extraschedular rating is not appropriate.

The Board has also considered whether staged ratings are necessary during the appeal period.  However, based on the facts found, the 10 percent rating granted here is appropriate for the entire period.  See Fenderson v. West, supra.

In short, a higher, 10 percent rating is established by the evidence; however, a rating in excess of that amount is not warranted.

Achilles tendonitis

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2012).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2012).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran claims that he has bilateral Achilles tendonitis that is related to service.  See Claim, October 2001; Notice of Disagreement, September 2003.

Service treatment records dated from August 1979 to October 1979 reflect that the Veteran was treated for pain over his right Achilles tendon, a diagnosis of possible tendonitis was recorded, and he was referred for physical therapy treatment.  A January 1987 report of medical history reflects that the Veteran and the service physician noted his history of Achilles tendonitis.  A May 1993 report of medical history reflects that the physician noted that the Veteran had Achilles tendonitis with pain in the heels.  A November 1999 record reflects that chronic Achilles tendonitis was noted.  An undated report of medical assessment, apparently dated between 1999 and 2000, reflects that the Veteran reported that he intended to seek VA disability compensation for chronic Achilles tendonitis.

Post-service, an October 2001 outpatient podiatry consultation record reflects that the Veteran reported that he had chronic Achilles tendonitis for 15 years.  He reported that his Achilles tendons hurt at the myotendinous junction.  Good range of motion of the ankle joints was noted, except ankle dorsiflexion was limited to 100 degrees.  Diagnoses including Achilles tendonitis were recorded.  

A June 2004 VA joints examination report reflects that the Veteran reported a history of multiple ankle strains, but no mention of any Achilles tendon complaints were noted.

The Veteran was provided with another VA examination in April 2011.  The examiner noted the Veteran's history of diagnosed Achilles tendonitis in service, and that he reported currently experiencing symptoms of pain.  The examiner noted that ankle ranges of motion and strength were normal, and that x-rays did not reveal any evidence to support any chronic tendonitis condition.  The examiner opined that there was no evidence of Achilles tendonitis at this time, and that it had resolved.  In a September 2012 addendum opinion, the examiner clarified that the Veteran's Achilles tendonitis that was incurred in service had resolved.

The Board acknowledges that the April 2011 VA examiner found no current Achilles tendonitis condition on examination. At the same time, however, the Board is cognizant that there is evidence of diagnosed Achilles tendonitis shortly after his separation from service and within the one-year period (October 2001) prior to the time the Veteran filed his service connection claim in July 2002.  See 38 C.F.R. § 3.157(b)(1).  Also, as noted above, the September 2012 VA addendum opinion reflects that the examiner opined the Veteran's Achilles tendonitis, albeit resolved, was incurred in service.  Therefore, although the Veteran's condition may have resolved since October 2001 and by the time of the April 2011 VA examination, nevertheless, the Board finds that the October 2001 outpatient treatment record reflecting diagnosed Achilles tendonitis is sufficient to bring the evidence into relative equipoise as to whether the Veteran had an Achilles tendonitis disability at any time during the period on appeal that was related to service.  

Therefore, in light of the above, the Board will resolve doubt in favor of the Veteran and grant the claim for service connection for bilateral Achilles tendonitis.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012).

Left foot/toe

The Veteran claims that he has a left foot or toe disability that is related to service.  Specifically, he testified at the Board hearing that while stationed in Panama, he accidentally kicked a knife while on a boat and that it went through the sole of his foot and out the top of his foot and severed the left tendon of his great toe, possibly the flexor or extensor tendon, and that he was treated at GAH in Panama.  He testified that he has two scars from the entrance and exit wounds, and that he is unable to lower his great toe forcefully.

A January 1986 service treatment record reflects the Veteran's history in 1985 (apparently December 1985) of cutting the dorsum of his left foot with a fishing knife and that he was treated in the emergency room at GAH in Panama.  An inability to dorsiflex his great toe was noted, and a diagnosis of laceration left EHL was recorded (erroneously transcribed as "right").  The Board acknowledges that a copy of the December 1985 record from GAH is not of record in the claims file despite considerable development performed by the RO in an attempt to obtain the missing record, discussed in the VCAA section above.  A January 1987 report of medical history notes the Veteran's history of a severed tendon.  A May 1993 periodic examination report reflects that the Veteran's left great toe was lagging behind on dorsiflexion of the left foot, and a scar on the dorsal aspect of the foot over the first metatarsal was noted, apparently as due to the laceration injury.  The May 1993 report of medical history reflects the Veteran's history of the 1985 tendon injury and that the Veteran was having difficulty moving his left great toe upwards.  His October 2000 separation report of medical history reflects that the Veteran reported his history of treatment in 1985 at GAH in Panama for a severed tendon of the left great toe.  

Post-service, a September 2001 outpatient treatment record notes the Veteran's history of severing his left great toe tendon in 1985, and objective findings of no left great toe dorsiflexion were noted.  A diagnosis of longstanding left great toe absence of dorsiflexion secondary to a severed tendon was recorded.  

An October 2001 outpatient podiatry consultation record reflects that the Veteran reported a history of traumatic left EHL tendon laceration at the navicular level around 1985 (which was not repaired due to operational concerns).  Examination revealed a well-healed scar overlying the course of the EHL at the naviculocuneiform level, and that active dorsiflexion of the hallux was limited to EHB activity.  Good muscle strength was also noted, except that the left foot elicited considerable sharp pain on maximum effort attributed to the release of scar tissue (of the EHL).

An April 2011 VA examination report reflects that the VA examiner noted the Veteran's history of a laceration of his left EHL in December 1985 with a fishing knife penetrating the medial foot.  The examiner noted that the Veteran was unable to plantarflex his left great toe, and that the Veteran reported that he had difficulty with shoe selection and that he is unable to use the toe to crawl into shoes.  Hypersensitivity in the area was also noted.  The examiner also noted a linear, superficial scar located on the left dorsal distal foot over the first metatarsal.  The examiner also acknowledged that the Veteran reported an inability to plantarflex or dorsiflex all of his left toes, but opined that such limitation of motion of all toes was inconsistent with his injury.  With regard to the left great toe, the examiner clarified that plantar flexion was decreased by 50 percent compared to the right great toe, and dorsiflexion was absent.  The examiner opined, however, that the Veteran's inability to plantarflex his left great toe was unrelated to the laceration injury because such movement involved a different tendon.  A diagnosis of left great foot/toe EHL tendon laceration with residual cutaneous hypersensitivity and mild functional limitation of great toe was recorded.  A September 2012 addendum VA medical opinion was obtained from a different VA examiner, which iterates that it was at least as likely as not that the Veteran incurred the left foot/great toe laceration injury in service.

In light of the April 2011 VA examiner's opinion and the September 2012 addendum VA medical opinion, the Board finds that the preponderance of the evidence is in favor of granting service connection for residuals of a left foot/great toe EHL laceration injury, including a scar and limitation of dorsiflexion of the great toe.  The Board notes that there is no medical opinion of record that contradicts the competent opinions of the VA examiners.

In summary, the preponderance of the evidence is in favor of the Veteran's claim and, therefore, service connection for residuals of a left foot/great toe EHL laceration injury, including a scar and limitation of dorsiflexion of the great toe, is granted.  

ORDER

An initial compensable evaluation for hemorrhoids is denied.

An initial 10 percent evaluation for plantar fasciitis is granted, subject to regulations applicable to the payment of monetary benefits.

Service connection for bilateral Achilles tendonitis is granted.

Service connection for residuals of a left foot/great toe EHL laceration injury, including a scar and limitation of dorsiflexion of the great toe, is granted.


REMAND

Bilateral Ankle

The Veteran claims that he has a bilateral ankle disability that is related to service.  At the Board hearing, he testified that after he began training in service, he began to have recurring problems with his ankle pronating and collapsing, that he had problems for 30 years of active duty and was seen by various doctors, including his direct subordinates, and that he did not have any problems during the eight years prior to service.  See transcript at 5-7.  He testified that at times, his ankles give out and cause him to fall, and that he has experienced the same symptoms as when in service.  

In service, the Veteran's March 1968 Army qualification examination report reflects that both of his ankles revealed marked lateral instability bilaterally with partial subluxation with varus stress, and a diagnosis of bilateral lateral ankle instability was noted.  The Veteran's March 1971 report of medical history (for entry into active service) reflects that he reported he had "very weak ankles."  The physician noted the Veteran had a history of fracturing both of his ankles twice between the ages of 16 and 20 and that they tended to sprain, and the Veteran was referred for orthopedic evaluation.  See also Report of Medical History, November 1977.  The March 1971 orthopedic evaluation record reflects that the Veteran had a history of injuring his left ankle eight years prior to service and both his left and right ankles seven years prior to service and that the Veteran then complained of weakness bilaterally.  A diagnosis of a talofibular ligament sprain was recorded.  Also, April 1982 service treatment records reflect that the Veteran sprained his right ankle in a fall.  An October 2000 separation report of medical history reflects that the clinician noted that the Veteran experienced pain in his ankles.  

The June 2004 VA examination report reflects that the Veteran reported a history of ankle sprains since service.

The Veteran was provided with a VA examination most recently in April 2011.  The VA examiner noted that the Veteran reported experiencing ankle instability, and that he would fall and twist an ankle about once every two months.  The examiner recorded a diagnosis of ankle instability on uneven ground with recurrent eversion, and opined that the Veteran had mild lateral ankle weakness that preexisted service and was not aggravated by service.  The Board acknowledges a September 2012 addendum opinion, which did not address the Veteran's claimed bilateral ankle disability involving instability or a history of strains.

When a preexisting disease or injury is noted on entry, the presumption of aggravation applies where there is an increase in disability during active service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a) (2012).  Generally, clear and unmistakable evidence is required to rebut the presumption of aggravation where a pre-service condition underwent an increase in severity during service.  38 C.F.R. § 3.306(b) (2012); Cotant v. Principi, 17 Vet. App. 116, 124, 130 (2003).  Temporary or intermittent flare-ups of symptoms of a preexisting condition alone do not constitute sufficient evidence for a non-combat veteran to show increased disability for section 1153 purposes unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346- 47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Clearly, as shown above, bilateral ankle weakness and a tendency to sprain were noted on entry into active service, as well as the Veteran's history of multiple ankle fractures prior to service.  Therefore, the Board finds that the presumption of soundness does not apply.  As noted above, the April 2011 VA examiner opined that the Veteran's bilateral ankle instability preexisted service and was not worsened by service; however, she did so without providing any further rationale or explanation for her conclusion.  In this regard, the Board notes that in February 2010, the Board remanded the Veteran's claim in order to obtain a VA examination to address, among other things, whether the Veteran's bilateral ankle condition increased in severity in service beyond the natural progression of the disease (and if so, whether it was permanently aggravated by service).   Because the April 2011 VA examination report does not adequately address these questions posed by the Board in its February 2010 remand, unfortunately, the Board finds that another remand is necessary to obtain further clarification as to whether the Veteran's preexisting bilateral ankle disability increased in severity during service, and if so, whether there is clear and unmistakable evidence that the Veteran's preexisting bilateral ankle condition was not permanently aggravated by service.  See Stegall v. West, 11 Vet. App. 268 (1998); see also 38 C.F.R. § 3.306(b) (2012); Cotant v. Principi, 17 Vet. App. 116, 124, 130 (2003).  

Left hand

The Veteran also claims that he has a left hand disability that is related to service.  Specifically, he asserts that he lacerated his left thumb with a fishing knife while stationed in Panama, and that he was treated at GAH.  He testified at the Board hearing that, as a result, he has decreased grip strength and a scar.  See Transcript at 13-14.  He also reports pain and weakness.  See Statement, March 2011.

With regard to the Veteran's service treatment records, a February 1984 service emergency room treatment record from GAH in Panama reflects that the Veteran was treated for a laceration from a kitchen knife to the left thumb and palmer area.  The wound was cleaned and sutured.  On his October 2000 separation report of medical assessment, the Veteran reported questions or concerns with "numbness outside little fingers."  

Post-service, a September 2001 outpatient treatment record reflects the Veteran's history of thenar eminence pain around an old laceration, and objective findings of full bilateral hand grip and thenar eminence strength, including the ability to hold money in between all fingers, were noted.  A December 2002 record reflects complaints of pain with left thumb abduction and grip weakness, and a diagnosis of a healed palmer (thenar) laceration.

Subsequently, an October 2006 outpatient treatment record reflects that the Veteran again lacerated his left thumb extensor tendon, this time with a utility knife while trying to cut a garden hose.  The wound was noted as two centimeters, and it was closed and dressed.  A November 2006 outpatient x-ray was unremarkable.  A December 2006 outpatient record reflects range of motion of the left thumb was 10 to 70 degrees, and that the laceration was healed and benign, and a diagnosis of tendon laceration extensor of the hand (left) was recorded.  

The Veteran was provided with an April 2011 VA examination relating to his claim.  The VA examiner noted the Veteran's history of lacerating his left thenar eminence in service.  The examiner opined, among other things, that the Veteran had a left thenar eminence scar that was incurred in service, but that it should be asymptomatic and he could find no nexus with the Veteran's current complaints of pain.  A September 2012 addendum VA medical opinion was obtained (from a different examiner) that reflects the examiner opined, likewise, that the scar was at least as likely as not related to service.  Neither of the examiners addressed, however, the Veteran's post-service October 2006 laceration injury to the left thumb extensor tendon, or the Veteran's complaints of weakness.  The Board acknowledges that the Veteran filed his claim for service connection before the second left thumb extensor injury in July 2002, which was prior to the apparent second October 2006 injury.  At the same time, however, the Board notes that it may not render medical conclusions so as to differentiate as to which current residuals relate to the in-service laceration injury, as opposed to the intercurrent injury in 2006.  Also, the Board finds that there is not sufficient information in the examination report and addendum to address the Veteran's complaints of hand weakness.  Based thereon, the Board finds that a remand is necessary to obtain a new VA examination to adequately address the Veteran's complaints of hand pain and weakness, and to address the October 2006 post-service injury before a decision may be made on the claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007)

While the further delay of this case is regrettable, due process considerations require such action.  Accordingly, the case is REMANDED for the following action:

1.  Ask the same examiner who prepared the April 2011 VA examination report relating to the Veteran's bilateral ankle disability claim to review the claims file, including a copy of this remand, and to provide an opinion clarifying with regard to the Veteran's claimed bilateral ankle disability involving pain, weakness, and instability (other than Achilles tendonitis).  Specifically, the examiner is asked to render an opinion as to the following:

Whether there was an increase in severity in the Veteran's preexisting bilateral ankle condition during active service, beyond the natural progress of the disease and not merely temporary or intermittent flare-ups of symptoms of a preexisting condition.

The examiner should review the entire record and provide an explanation for any opinion offered.  A notation to the effect that the claims file was reviewed should be included in the report.  If the examiner is unable to render the above requested opinion, he should so state and specifically indicate the reasons why.

If the VA examiner who provided the April 2011 VA examination report is unavailable, schedule the Veteran for a new VA examination relating to his claim for service connection for a bilateral ankle disability to obtain the requested opinion.

2.  Schedule the Veteran for a new VA examination with an appropriate physician to determine the current nature and the etiology of any left hand or thumb condition, including any scar(s).  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The complete claims folder must be provided to the examiner for review in conjunction with the examination, and the examiner must note that the claims folder has been reviewed.  The examiner should indicate whether it is at least as likely as not (meaning likelihood of at least 50%) that any current left hand or thumb condition, including any scar, had its onset in service, or is otherwise related to service.

Please note the February 1984 service treatment record showing a left thumb/palmer area laceration, and the October 2006 post-service treatment record showing a new laceration of the left thumb extensor tendon.

Also, please address the Veteran's current reports of left hand weakness and pain.

A clear explanation for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

3.  Then, readjudicate the Veteran's claims.  If the claims remain denied, the Veteran should be provided with a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


